Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 1-7 and 10-12 are pending.

Priority
This application filed on 08/20/2020, is a DIV of US application No. 15/900,823, filed on 02/21/2018 (U.S. patent No. 10,919,898), which claims priority to U.S. provisional application Nos: i) 62/462,621, filed on 02/23/2017; and ii) 62/526,393, filed on 06/29/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on submitted on 01/12/2021, 10/11/2021, 08/25/2022 and 10/13/2022, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 

Objections to the Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g., see instant specification at page 2). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. Please see MPEP § 608.01.
Claim Objections
Claim 1 is objected under 37 CFR 1.71(a), because of the following informalities:  Claim 1 recites “a pharmaceutically salt thereof,” (see page 3, lines 2-3), instead of reciting “a pharmaceutically acceptable salt thereof,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-7 and 10-12, depend from claim 1 and are therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below. 
As per MPEP 2173.02, “[d]uring prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude (emphasis added). See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).”

If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate (emphasis added). See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).

Claim 1 recites the limitation: 
Schizophrenia spectrum and other psychotic disorders,
Schizophrenia,
Psychosis,
Schizotypal (personality) disorder,
Delusional disorder,
Attenuated psychosis syndrome,
 Brief psychotic disorder,
Schizophreniform disorder,
Schizoaffective disorder,
Substance/Medication-Induced Psychotic Disorder,
Psychotic Disorder,
Psychotic Disorder Due to Another Medical Condition,
Other Specified Schizophrenia Spectrum and Other Psychotic Disorders,
Unspecified Schizophrenia Spectrum and Other Psychotic Disorder,
Catatonia Associated with Another Mental Disorder, and
Catatonic Disorder Due to Another Medical Condition. 
However, a person skilled in the art cannot reasonably determine the meets and bounds of these limitations because the limitations are not reasonably defined in the specification.
The specification (see pages 33-34) indicates that diagnoses of patients with established schizophrenia is performed using the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V). 
 However, there does not appear to be any defined system laid out for a meaningful definition of the pathologic feature(s) of a disorder of the in instant claim 1, in which one skilled in the art can reasonably distinguish one disorder from another. The skilled artisan cannot tell from the specification, for example: 
1) a patient having “psychosis”, from a patient having “psychotic disorder”; or
2) a patient having “psychotic disorder” from a patient having “brief psychotic disorder”; or 
3) a patient having “schizophrenia spectrum and other psychotic disorders”, from a patient having “other specified schizophrenia spectrum and other psychotic disorders”; or 
4) a patient having “other specified schizophrenia spectrum and other psychotic disorders” from a patient having “unspecified schizophrenia spectrum and other psychotic disorders”; or 
5) a patient having “catatonia associated with another mental disorder”, from a patient having “catatonia disorder due to another medical condition”, etc.
Furthermore, the DSM guidelines can change over time.
Accordingly, without a defined system laid out in the specification for a meaningful definition of the pathologic feature(s) of a disorder of the in instant claim 1, in which one skilled in the art can reasonably distinguish one disorder from another, the skilled artisan cannot reasonably determine the meets and bounds of the recited limitations in instant claim 1. Appropriate correction is required.
A patent must be precise enough to afford clear notice of what is claimed, thereby "'appris[ing] the public of what is still open to them.'" Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (quoting McClain v. Ortmayer, 141 U.S. 419, 424 (1891)). Otherwise there would be "[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims." United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). A claim fails to satisfy this statutory requirement and is thus invalid for indefiniteness if its language, when read in light of the specification and the prosecution history, "fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the invention." Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014). 

This lack of clarity makes it impossible to ascertain with reasonable precision when that claim is infringed and when it is not. Lacking such clarity, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected. Appropriate correction is required.

Claim Rejections - 35 USC § 112-1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-7 and 10-12, depend from claim 1 and are therefore, also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the reasons set forth below. 
MPEP 2163 states: 
“An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. ………… Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. Emphasis added.

Claim 1 recites the limitation: 
Schizophrenia spectrum and other psychotic disorders,
Schizophrenia,
Psychosis,
Schizotypal (personality) disorder,
Delusional disorder,
Attenuated psychosis syndrome,
 Brief psychotic disorder,
Schizophreniform disorder,
Schizoaffective disorder,
Substance/Medication-Induced Psychotic Disorder,
Psychotic Disorder,
Psychotic Disorder Due to Another Medical Condition,
Other Specified Schizophrenia Spectrum and Other Psychotic Disorders,
Unspecified Schizophrenia Spectrum and Other Psychotic Disorder,
Catatonia Associated with Another Mental Disorder, and
Catatonic Disorder Due to Another Medical Condition. 
The specification (see pages 33-34) indicates that diagnoses of patients with established schizophrenia is performed using the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V). 
However, a review of the instant specification and claims as originally filed, fails to provide any written support for a meaningful definition of the pathologic feature(s) of a disorder of the in instant claim 1, in which one skilled in the art can reasonably distinguish one disorder from another, which would indicate that at the time the instant invention was filed, the Applicant was in possession of or contemplated treating or preventing the disorders recited in claim 1. 
The skilled artisan cannot tell from the specification, for example: 
1) a patient having “psychosis”, from a patient having “psychotic disorder”; or
2) a patient having “psychotic disorder” from a patient having “brief psychotic disorder”; or 
3) a patient having “schizophrenia spectrum and other psychotic disorders”, from a patient having “other specified schizophrenia spectrum and other psychotic disorders”; or 
4) a patient having “other specified schizophrenia spectrum and other psychotic disorders” from a patient having “unspecified schizophrenia spectrum and other psychotic disorders”; or 
5) a patient having “catatonia associated with another mental disorder”, from a patient having “catatonia disorder due to another medical condition”, etc.
Furthermore, the DSM guidelines can change over time.
MPEP §2163 states, “The courts have described the essential question to be addressed in a description requirement issue in a variety of ways.  An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.”  In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).  Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  The test of sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.”  Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983))…Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.  See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).”

Accordingly, the claim is considered to lack sufficient written description and are properly rejected under 35 U.S.C. 112(pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT01343706 (Available 04/28/2011) as evidenced by PubChemCID135908617 (created 01/18/2019).
Applicants claim a method of using Compound III (see Figure 1 below), for treating, delaying or preventing a disorder selected from the group consisting of the list disclosed in claim 1, comprising administering a pharmaceutically effective amount of Compound III a patient in need thereof.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1: Compound III.
Applicants’ claim does not specify a particular amount for Compound III, but it does read on an amount of Compound III. Accordingly, for the purpose of examination, an amount of Compound III that is necessary to elicit a biological response, is included in the interpretation of “a pharmaceutically effective amount”.
Similar to method claims 1-3, 6 and 10-12, NCT01343706 discloses a clinical trial study comprising a method for administering BI 409306 to healthy adult males (see abstract).
 BI 409306 is another name for Compound III, as evidenced by PubChemCID135908617, wherein BI 409306 is disclosed among other the names for Compound III (see pages 1-2).
Claims 1-3, 6 and 10-12 are anticipated by NCT01343706 as evidenced by PubChemCID135908617 to the extent that the claims read on the prevention of a disorder recited in claims 1-3, 6 and 10-12, because a patient in need of prevention from the disorder, would not be expected to be having the disorder.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT01892384 (Available 07/04/2013) as evidenced by PubChemCID135908617 (created 01/18/2019).
Similar to method claims 1-2 and 4-5, NCT01892384 relates to phase 1 clinical study on the safety and tolerability of BI 409306 in patients with established schizophrenia per DSM-IV. Please see page 1/8-8/8.
BI 409306 is another name for Compound III, as evidenced by PubChemCID135908617, wherein BI 409306 is disclosed among other the names for Compound III (see pages 1-2).
Therefore, claims 1-2 and 4-5 are anticipated by NCT01892384 as evidenced by PubChemCID135908617.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Giovannini et al (hereinafter “Giovannini”, US Pub No. 20110082137, published 04/07/2011).
Applicants claim a method of using Compound III (see Figure 1 above), for treating, delaying or preventing a disorder selected from the group consisting of the list disclosed in claim 1, comprising administering a pharmaceutically effective amount of Compound III a patient in need thereof.
Applicants’ claim does not specify a particular amount for Compound III, but it does read on an amount of Compound III. Accordingly, for the purpose of examination, an amount of Compound III that is necessary to elicit a biological response, is included in the interpretation of “a pharmaceutically effective amount”.
The specification (see page 3), discloses that at the time the instant invention was filed, compound III was known in the art as a PED9 inhibitor.
Similar to the Applicants (see discussions above), Giovannini teaches compound III (see compound 123, column 9), among the exemplary PED9 inhibitor compounds, that can be used for treating, delaying or preventing CNS disorders such as schizophrenia. Please see abstract, ¶s 0021, 0113, 0137-0138.
Although Giovannini is not explicit in, for example, treating a patient, a person skilled in the art would have had a reasonable expectation that the administration of a PDE9 inhibitor compound of Giovannini (e.g., compound 123), to a patient in need thereof, would treat, delay or prevent a CNS disorder 9e.g., schizophrenia), in the patient.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 7, Giovannini discloses, wherein the inventive PED9 compound can be used in combination with another medicament (see ¶ 0142).
Therefore, claims 1-7 and 10-12 are obvious over Giovannini.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time of the filing.

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629